Capozzoli, J. P. (dissenting).
I dissent because of the failure of the petitioner-appellant to exhaust the remedies provided in the constitution and by-laws of the respondent organization. She by-passed one appellate body and failed to submit her appeal, with sufficient notice, to be considered by the next appellate body.
Kupfebmau and Murphy, JJ., concur with Struer, J. ; Capozzoli, J. P., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on June 2, 1971, reversed, on the law, the petition reinstated and respondents directed to answer within 20 days of the service upon respondents by appellant of a copy of the order entered herein. Petitioner-appellant shall recover of respondents $50 costs and disbursements of this appeal.